DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “rubber-like” in claims 15 – 17 is a relative term which renders the claim indefinite.  The term “rubber-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “rubber-like” is unclear because it is not clear if the component is actually made of rubber or merely has rubber-like properties. Further it is unclear to what extent the material need exhibit rubber-like properties to fit the claimed limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss (US 2013/0228190) and as evidenced by “Wolfram Math Word” (Elliptic Cylinder) and “Relationships between Ellipses and Circles” (Quadratic Equations Math Textbook, Pages 824 – 825).
Weiss teaches an electronic smoking device comprising:
a cartomizer part; a battery part configured to be coupled to the cartomizer part; an outer cylindrical metal housing surrounding the cartomizer part and the battery part ([0030] – [0031], where one of ordinary skill in the art would recognize that metal housings are commonly used materials and infer such from the disclosure of Weiss); and 
an anti-roll feature configured to inhibit the electronic smoking device from rolling when placed on a surface ([0044] – [0045]);

where the anti-roll feature comprises at least one elevated bump (flare 802) protruding from the outer cylindrical metal housing ([0046], fig. 8);
where the anti-roll feature comprises a rubbery strip located along at least a portion of the outer cylindrical metal housing; where the rubbery strip is located along the outer cylindrical metal housing surrounding the cartomizer part ([0048]); 
where the rubbery strip is located along the outer cylindrical metal housing surrounding the battery part ([0038]).

Weiss discloses wherein at least a portion of the outer cylindrical metal housing is an elliptical cylinder, where the housing is illustrated as a circular cylinder and a circle is a special type of ellipse. Wolfram discloses where “an elliptic cylinder is a cylinder with an elliptical cross section” and Relationships between Ellipses and Circles discloses where “circles are ellipses whose major and minor axes have the same length.” Therefore it can be said that a circular cylinder is a more narrow disclosure than the claimed “elliptical cylinder” and thus reads on the claimed limitation. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sabet (US 2016/0345628) in view of Reevell (US 2017/0196268); or as evidenced by “Wolfram Math Word” (Elliptic Cylinder); and “Relationships between Ellipses and Circles” (Quadratic Equations Math Textbook, Pages 824 – 825).
Sabet teaches an anti-roll system comprising: 
an electronic smoking device (100) including an outer cylindrical housing ([0007] – [0008], [0058]); and 
a pack configured to charge or hold the electronic smoking device ([0009], [0012]); 
wherein the pack includes at least one anti-roll feature configured to inhibit the electronic smoking device from rolling away from the pack; and

where the groove is parallel or perpendicular to a longitudinal axis of the pack; where the groove is located on one of an anterior surface of the pack, a posterior surface of the pack, or a lateral surface of the pack; where the anti-roll feature comprises a slot configured to hold and surround at least a portion of the electronic smoking device when the electronic smoking device is inserted into the slot; where an opening of the slot is located on an exterior surface of the pack; where the anti-roll feature comprises a ridged or rippled exterior surface of the pack (ridges 451 retain the cigarette (150) in the anti-roll slot (channel 456) ([0060] – [0068], figs 2 – 3).

Sabet further teaches wherein at least a portion of the outer cylindrical housing is an elliptical cylinder, where the housing is illustrated as a circular cylinder and a circle is a special type of ellipse. Wolfram discloses where “an elliptic cylinder is a cylinder with an elliptical cross section” and Relationships between Ellipses and Circles discloses where “circles are ellipses whose major and minor axes have the same length.” Therefore it can be said that a circular cylinder is a more narrow disclosure than the claimed “elliptical cylinder” and thus reads on the claimed limitation. 
Additionally or alternatively, Reevell teaches a comparable electronic smoking device comprising a cartridge and a housing where the cartridge housing may be any suitable cross-section such as elliptical ([0116]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any shape for the cylindrical housing since it has been held that a mere change in shape of an element is generally recognized as being within the .

Claim(s) 1 and 7 – 9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Memari (US 2015/0245654) in view of Reevell (US 2017/0196268); or as evidenced by “Wolfram Math Word” (Elliptic Cylinder); and “Relationships between Ellipses and Circles” (Quadratic Equations Math Textbook, Pages 824 – 825).
Memari teaches an anti-roll system comprising: 
an electronic smoking device ([0008] – [0015]); and 
a pack (case 100) configured to charge or hold the electronic smoking device; 
where the pack includes at least one anti-roll feature configured to inhibit the electronic smoking device from rolling away from the pack (chassis 2);
where the pack further comprises a pack body (body 68), a pack lid (chassis 2), and a hinge connecting the pack lid to the back body; where the anti-roll feature comprises an opening defined by the pack lid, the pack body, and the hinge; and where the opening is configured to hold to electronic smoking device ([0331]);


Memari further teaches wherein at least a portion of the outer cylindrical housing is an elliptical cylinder (figs. 22 – 24, [0354] – [0357]), where the housing is illustrated as a circular cylinder and a circle is a special type of ellipse. Wolfram discloses where “an elliptic cylinder is a cylinder with an elliptical cross section” and Relationships between Ellipses and Circles discloses where “circles are ellipses whose major and minor axes have the same length.” Therefore it can be said that a circular cylinder is a more narrow disclosure than the claimed “elliptical cylinder” and thus reads on the claimed limitation. 
Additionally or alternatively, Reevell teaches a comparable electronic smoking device comprising a cartridge and a housing where the cartridge housing may be any suitable cross-section such as elliptical ([0116]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any shape for the cylindrical housing since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. In this case, the shape of the housing would not be significant to the function of the electrically operated smoking components within the smoking device, nor to the anti-roll feature because the receiving slot could be easily size and shaped to receive any shaped electronic smoking device. Further, one would have been motivated to select the shape of an elliptical or ovoid cylinder for the purpose of improved ergonomics or user preference.

Claim(s) 1 and 10 – 11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Glasberg (US 2014/0014124) in view of Reevell (US 2017/0196268); or as evidenced by “Wolfram Math Word” (Elliptic Cylinder); and “Relationships between Ellipses and Circles” (Quadratic Equations Math Textbook, Pages 824 – 825).
Glasberg teaches anti-roll system comprising: 
an electronic smoking device (12); and a pack configured to charge or hold the electronic smoking device (charger assembly 14) ([0032])
where the pack includes at least one anti-roll feature configured to inhibit the electronic smoking device from rolling away from the pack ([0033] – [0034]);
the anti-roll feature comprises a first magnet embedded or incorporated into the pack; and where the first magnet is configured to attract a metal housing of the electronic smoking device; where the electronic smoking device further comprises a second magnet embedded or incorporated into an outer wall of the electronic smoking device; and where the second magnetic is attracted to the first magnet ([0013] – [0015], [0039], [0048], fig. 11).

Glasberg further teaches wherein at least a portion of the outer cylindrical housing (20) is an elliptical cylinder (figs. 1A – 1B), where the housing is illustrated as a circular cylinder and a circle is a special type of ellipse. Wolfram discloses where “an elliptic cylinder is a cylinder with an elliptical cross section” and Relationships between Ellipses and Circles discloses where “circles are ellipses whose major and minor axes have the same length.” Therefore it can be said that a circular cylinder is a more narrow disclosure than the claimed “elliptical cylinder” and thus reads on the claimed limitation. 


Response to Arguments
Applicant's arguments filed September 28th, 2020 have been fully considered but they are not persuasive. Applicant’s arguments are directed to the newly added limitation to claim 1 and the claim limitation previously recited in claim 18 and now incorporated into claim 13, where a portion of the outer cylindrical housing is an elliptical cylinder or an ovoid cylinder. The remarks aver where the circular cylindrical bodies of the electronic smoking devices disclosed by the previously applied references are not elliptical cylinders. The Examiner respectfully disagrees. As evidenced by Wolfram MathWorks and the math textbook chapter on Relationships between Ellipses and Circles, it would be readily apparent to one of ordinary skill in the art that a circular cylinder is a type of elliptical cylinder. Wolfram teaches where “an elliptic cylinder is a cylinder with an elliptical cross section” and Relationships between Ellipses and Circles . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN T WILLETT whose telephone number is (469)295-9166.  The examiner can normally be reached on Monday - Friday: 730AM - 4PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.T.W./Examiner, Art Unit 1747                                                                                                                                                                                                        



/Michael J Felton/Primary Examiner, Art Unit 1747